DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ arguments and amendments to the claims filed on April 15, 2022 have been received and entered.  1 has been amended, while claim 11 has been canceled. Claims 1-10, 12 and 13 are pending in the instant application.

Priority
This application is a Divisional of application no 15/102,962 filed on 06/09/2016, which is a 371 of PCT/US2014/069734 filed on 12/11/2014 that claims priority from US provisional application no 61/914,481, filed on 12/11/2013. It is noted that ‘481 application does not teach,
Upon review of the disclosure of the prior-filed application, ‘481 fails to provide descriptive support for instant claims 1-13. Claims 1-12 are not enabled in all the applications from which applicant is claiming benefit of priority.  It is noted that applications ‘408 fails to provide descriptive support for treating secondary multifocal brain tumor as recited in claims 1-13 of this application. There is not adequate support or enablement for claims 1-13 in the manner provided by the first paragraph of 35 U.S.C. 112 in ‘481applications. In case, if applicants have evidence to support otherwise, applicants are invited to indicate page and line number for the written support as recited in claims 1-13 of the instant application. Therefore, the effective filing date for instant claims 1-10, 12 and 13 is 12/11/2014. 
Claims 1-10, 12 and 13 are under consideration. 

Objections-Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: In the instant case, specification does not provide antecedent basis for secondary multifocal brain tumors in a subject. Appropriate correction is required. 

Withdrawn- Rejections - 35 USC § 102
Claims 1-3, 10 and 12 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Chang et al (US20100143261, dated 6/10/2010). In view of Applicants’ amendment of base claim 1, introducing the limitation “the administering comprises systemic delivery via intracarotid injection” that is not taught by Chang et al., the previous rejection is rendered moot and hereby withdrawn. The claims are however subject to new rejections over the prior art of record, as set forth below.
Maintained -Claim Rejections - 35 USC § 103- in modified form 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10, 12 and 13 are rejected under 35 U.S.C. 103 in modified form as being unpatentable over Chang et al (US20100143261, dated 6/10/2010 or US20130189189), Shah et al (WO/2012/106281, dated 08/09/2012, IDS, hereafter 1) as evidenced by Yong et al (Cancer Research, 2009, 69(23), 8932-8940) and Shah (Advanced Drug Delivery Reviews 64 (2012) 739–748, hereafter 2, IDS).
With respect to claims 1,3, 10, Chang et al teach a method of treating secondary malignant brain tumor (para. 7, 150, 222, claim 1 of ‘261, claim 60, 74 of 261), said method comprising administering to a subject an effective dose of a composition comprising mesenchymal stem cells comprising an infectious oncolytic herpes simplex virus (see claims 1, 16 , 60. 74of ‘261, para. 242), wherein the injectable composition may be formulated for systemic delivery via a vein, or an artery supplying blood to the site of disease (see para. 93). Chang further discloses that the brain tumor is secondary brain tumor caused by tumor developed in another site (primary tumor) (see para. 12).  Regarding claim 2, Chang et al teach that the mesenchymal cell is a human mesenchymal stem cells (see example 12, para. 15). It is further disclosed that oHSV does not contain additional exogenous nucleic acid (see para. 242) (limitation of claim 10). With regard to claim 12, Chang et al teach that the composition may be combined or formulated with a pharmaceutically acceptable carrier or medium, thereby forming an injectable formulation (see para. 92).
Chang et al differ from claimed invention by not disclosing composition is formulated comprising isolated stem cell is systemically delivered via intracarotid injection as an active step.  
Before the effective filing date of instant invention, Shah teaches that one of the main impediments to the efficient intravenous delivery of many therapeutic molecules is the blood brain barrier and vascular dysfunction in the tumor, which prevent many therapeutics from reaching brain tumor cells (see para. 124). It is disclosed that stem cells (eg neural stem cells) have been shown to cross the blood-brain barrier and home towards injury in brain. Therefore, stem cells engineered to produce the secreted multimodal TRAIL agents can be administered intravenously and are expected to reach desired areas of the brain, such as the site of a tumor (glioblastoma) (see para. 176). This is further evidenced by the teaching of Yong who teaches a method of intra-carotoid arterial delivery of hMSC to selectively localize to human gliomas to improve delivering and releasing oncolytic virus (OV) into tumor, resulting in improved survival and tumor eradication of tumor (see abstract) possibly via the tumor vasculature, and migrate into the tumor (abstract, page 8933, col. 1, para. 9). Shah discloses that neural stem cells (NSCs) and human mesenchymal stem cells (MNCs) migrate extensively throughout the murine brain and exhibit an inherent capacity to home to established gliomas and stem cells armed comprising S-TRAIL inhibited progression in a xenogenic transplant model (see para. 103). With respect to claim 13, Shah teaches that the malignant tumor is melanoma (see para. 209, 211). Shah disclose a pharmaceutically acceptable composition comprising a neural stem cell and a multimodal TRAIL agent that can be administered to a subject, wherein NSCs can be engineered to package and release replication-conditional herpes virus vectors which, in turn, can serve as vectors for the transfer of sequences to CNS (see para. 177). Shah et al disclose an N-terminal secretion signal sequence is fused to the N-terminal of the extracellular domain of human TRAIL. In some embodiments of the aspects described herein, the therapeutic TRAIL module can further comprise an isoleucine zipper domain (see para. 104). Shah (3) further provide evidence of use of mesenchymal stem cells that home extensively to multiple tumor sites in the brain and act as cell carriers for onsite delivery of tumor-specific oncolytic virus (see page 740, col. 2, para. 2 and 3 and page 742, para. 2 and 3). Shah (2) teaches systemic administration of MSC expressing IFN-α reduced the growth of melanoma cells and significantly prolonged survival due to increase in tumor cell apoptosis and a decrease in blood vasculature (see page 741 col. 2). 
In view of foregoing, it would have been prima facie obvious for a person of ordinary skill in the art seeking to deliver isolated stem cells comprising oncolytic HSV to a malignant secondary brain tumor would modify the method disclosed in Chang by injecting the composition comprising stem cells systemically via intracarotid injection as disclosed in Shah and Yong, with a reasonable expectation of success, before the effective filing date of the claimed invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so because prior art explicitly reported that intracarotid injection of MSCs loaded with oHSV are (i) capable of lysing and releasing the virus once within tumor and (ii) are delivered throughout secondary tumor or multiple tumor lesion in brain because prior art reported engineered stem cells can be administered systemically and are expected to reach desired multiple tumor deposit in the brain by crossing BBB (see Shah (1), Shah (2) and Yong, supra).  One of skill in the art would have been expected to have a reasonable expectation of success because prior art reported successful use of stem cells as a delivery vehicle to target desired multiple tumor site via systemic delivery of the composition as observed by the art of record. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, --USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396)( www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).

Claims 1, 3,  8 and 9 are rejected under 35 U.S.C. 103 in modified form as being unpatentable over Chang et al (US20100143261, dated 6/10/2010 or US20130189189), Shah et al (WO 2012/106281, dated 08/09/2012, art of record), Yong et al (Cancer Research, 2009, 69(23), 8932-8940), Shah (Advanced Drug Delivery Reviews 64 (2012) 739–748, hereafter 2, IDS) as applied above for claim 1,  and further in view of Martuza (WO 2009/148488, dated 12/10/2009, IDS)/ or Varghese et al (Cancer Gene Therapy (2002) 9, 967–978, IDS).
The teaching of Chang, Shah (1), (2), and Yong have been described above and relied in same manner here. The combination of references teach a method of administering a pharmaceutical composition comprising an isolated stem cell comprising infectious recombinant oncolytic herpes simplex virus (oHSV), but differ from claimed invention by not disclosing ((i) oHSV is selected from the group consisting of G207, G47A HSV-R3616, 1716, R3616, andR4009.
Before the effective filing date of instant invention, Martuza et al teach the neural progenitor cells (ES-NPC) comprising oHSV (see figure 4, page 9, line 1-3) (limitation of claim 3). Regarding claim 2, Martuza discloses the isolated cells are derived from human (see page 43, line 6, page 2, lines 8, 24, 30). It is further disclosed that the virus yield of NSC comprising oHSV was comparable to those of GBM-Scs (see figure 4). It is further disclosed that that oHSV is selected from the group consisting of  G207(ICP6- [gamma]34.5-), G47[Delta](ICP6-, [gamma]34.5-, ICP47-), R3616([gamma]34.5-) and F[Delta]6(ICP6-) (page 43, lines 1-2) (limitation of claim 8). Regarding claims 9, Martuza et al teach that the viruses may optionally contain heterologous nucleic acid sequence encoding one or more therapeutic agents, for example, a cytotoxin, an immunomodulatory protein (i.e., a protein that either enhances or suppresses a host immune response to an antigen), a tumor antigen, small interfering nucleic acid, an antisense RNA molecule, or a ribozyme (see page 17, lines 20-24). The heterologous nucleic acid sequence can be inserted into a virus of the invention in a location that renders it under the control of a regulatory sequence of the virus or alternatively, the heterologous nucleic acid sequence can be inserted as part of an expression cassette that includes regulatory elements, such as promoters or enhancers (see page 18, lines 25-28)).  Likewise, Varghese et al reported oncolytic herpes simplex virus type 1 (HSV-1) vectors are emerging as an effective and powerful therapeutic approach for cancer. Varghese et al teach constructing oncolytic HSV-1 vectors expressing suicide genes or IL-12, GM-CSF to maximize tumor destruction through multimodal therapeutic mechanisms (abstract). Varghese et al teach use of several recombinant oncolytic HSV vector such as G207 (table 2) and G47delta (table 1) for cancer therapy. 
In view of foregoing, it would have been prima facie obvious for a person of ordinary skill in the art seeking to deliver oncolytic HSV using stem cells would modify the method of prior art by substituting the oHSV as disclosed in Chang with functionally equivalent first or second generation oHSV as disclosed by Martuza /Varghese et al, with a reasonable expectation of success, before the effective filing date of the claimed invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so because Varghese provided explicit motivation to use of modified oHSV for enhanced activity (see page 970, col. 2), and thereby improving the therapeutic outcome. One of skill in the art would have been expected to have a reasonable expectation of success in using oHSV such as one disclosed by Martuza /Varghese et al because prior art prior art successfully reported stem cells as carrier for delivery of oHSV for the treatment of glioblastoma. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).

Claims 1 and 4 are rejected under 35 U.S.C. 103 in modified form as being unpatentable over Chang et al (US20100143261, dated 6/10/2010 or US20130189189), Shah et al (WO 2012/106281, dated 08/09/2012, art of record), Yong et al (Cancer Research, 2009, 69(23), 8932-8940), Shah (Advanced Drug Delivery Reviews 64 (2012) 739–748, hereafter 2, IDS)  as applied above for claim 1, and further in view of Yao et al (US 8236941, dated 8/7/2012, hereafter 1)/Yao et al (J Virol. 2010 Aug;84(16):8163-71, hereafter 2).
The teaching of Chang, Shah (1), (2) and Yong have been described above and relied in same manner here. The combination of references differs from claimed invention by not disclosing oHSV is engineered to be inducible by addition of an exogenous factor.
Yao (1) discloses an oncolytic HSV recombinant whose de novo viral replication can be sensitively regulated by tetracycline in normal replicating cells and various tumor cells. The oHSV is highly effective and safe against pre-established non-small cell lung cancer in nude mice and can prevent the growth of pre-established melanoma in immuno-competent mice (see col. 10, lines 40-45).Yao (2) discloses a modified oHSV that possesses a unique pharmacological feature that can limit its replication to the targeted tumor microenvironment with localized tetracycline delivery, thus minimizing unwanted viral replication in distant tissues following local virotherapy. This regulatory mechanism would also allow the replication of the virus to be quickly shut down should adverse effects be detected (abstract, page 8169, col. 1, last para).
In view of foregoing, it would have been prima facie obvious for a person of ordinary skill in the art seeking to deliver oncolytic HSV using stem cells would modify the method of prior art by substituting the oHSV as disclosed in Chang with functionally equivalent  engineered oHSV whose de novo viral replication can be sensitively regulated by tetracycline in normal replicating cells and various tumor cells as disclosed by Yao(1)/(2), with a reasonable expectation of success, before the effective filing date of the claimed invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so because prior art explicitly reported that de novo viral replication of such an oncolytic HSV could regulated by tetracycline in normal and various tumor cells thereby reducing toxicity (supra). One of skill in the art would have been expected to have a reasonable expectation of success in using  engineered oHSV such as one disclosed by Yao  because prior art  prior art successfully reported use of oHSV engineered to be inducible by addition of tetracycline for the treatment of tumor while minimizing the toxicity in non-cancer cells. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).

Claims 1, 5-7 and 9 are rejected under 35 U.S.C. 103 in modified form as being unpatentable over Chang et al (US20100143261, dated 6/10/2010 or US20130189189), Shah et al (WO 2012/106281, dated 08/09/2012, art of record), Yong et al (Cancer Research, 2009, 69(23), 8932-8940), Shah (Advanced Drug Delivery Reviews 64 (2012) 739–748, hereafter 2, IDS) and Tamura et al (Molecular Therapy 2013, 21, 68-77, online 8/22/2012) .
The teaching of Chang, Shah (1), (2), and Yong have been described above and relied in same manner here. The combination of references differs from claimed invention by not explicitly disclosing MSC comprising HSV is engineered to comprise a nucleic acid sequence encoding secreted tumor necrosis factor-related apoptosis-inducing ligand (S-TRAIL).
Tamura et al disclose oncolytic HSV that are engineered to comprise a nucleic acid sequence s-TRAIL for treating GBM that are resistant to recombinant oHSV alone (see page  69, col. 1, para. 2, figure 1)(limitation of claims 5-6).  The sTRAIL fusion protein for diagenetic and therapeutic purpose was also known as evident from Shah (see para. 232, fig. 1, para. 231). It is disclosed that the secretory signal sequence is operably linked to the sequence encoding the therapeutic TRAIL module of the multimodal TRAIL agents such that the two sequences are joined in the correct reading frame and positioned to direct the newly synthesized polypeptide into the secretory pathway of the host cell. Secretory signal sequences are commonly positioned 5' to the nucleotide sequence encoding the polypeptide (see para. 118). 
In view of foregoing, it would have been prima facie obvious for a person of ordinary skill in the art seeking to deliver stem cells comprising infectious oncolytic HSV would modify the oHSV in the method of Chang by further modifying the oHSV to comprise a nucleic acid sequence encoding s-TRAIL, with a reasonable expectation of success, before the effective filing date of the claimed invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to incorporate s-TRAIL in oHSV because novel multifunctional, multimodal TRAIL agents have both diagnostic (in vivo tracking via, for example, optical reporters) and therapeutic purpose to target a broad spectrum of resistant tumor properties (see para. 5 of Shah and abstract of Tamura). One of skill in the art would have been expected to have a reasonable expectation of success because prior art successfully reported modifying oHSV by further incorporating s-TRAILto improve the targeting efficacy of the oHSV in resistant tumor as evident from the teaching of Tamura. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, --USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396)( www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
Response to arguments
Applicant disagree with the rejection arguing the spread of a tumor in its originating tissue is invasion, not metastasis. Applicant assert that the processes are related, they are nonetheless different.  (relying on Exhibit A). Applicant argues that a glioma that spreads in the brain is not a secondary multifocal brain tumor. As such, Chang et al. reference, which discusses treatment of gliomas transplanted to the brain through the skull does not teach treatment of secondary multifocal brain tumors. Applicant submits that the difference is significant, in that tumor cells introduced to the skull through, e.g., intracranial injection, tend to form discrete, as opposed to multifocal secondary, or metastatic tumors, which present different challenges in regard to delivery of therapeutics relative to more localized (see Kitamura et al., Sci Adv. 7: 1-17 (2021 Exhibit B). Kitamura et al. reference discusses the establishment of a multifocal brain metastasis model and differences relative to tumors introduced by intracranial injection. Applicant continue to argue that encapsulation of stem cells comprising infectious recombinant oHSV is an important approach as applied to placement of cells into a tumor resection cavity, and is contemplated for use in conjunction with systemically-administered stem cells where appropriate, the claims as pending focus on treatment of secondary, multifocal brain tumors, which by their often widely dispersed nature tend to be less amenable to resection than primary tumors. Applicant has cancelled dependent claim 11 herein without prejudice to the ability to pursue similar subject matter in this or a related application. Applicant argues that none of these references teaches intracarotid delivery of stem cells or stem cells comprising infectious recombinant oHSV. The Office Action cites the Yong et al. reference as supplying the intracarotid administration of MSCs for delivery to gliomas. Applicant submits that the glioma model described by Yong et al. used intracranial delivery of glioma xenografts. These are not secondary multifocal brain tumors, but rather, localized tumors formed in the brain from glioma tumor cells of neuronal origin. multifocal secondary or metastatic tumors originating, e.g., from melanoma. Yong et al. did not demonstrate efficacy against secondary multifocal brain tumors and hence there is no reasonable expectation of success. Applicants’ arguments have been fully considered, but are not found persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, claims are broad and require one active step of systemic delivery via intracarotid injection a pharmaceutical composition comprising any isolated stem cell or population thereof comprising infectious recombinant oncolytic herpes simplex virus (oHSV) to the subject to thereby contact cancer cells in the brain of the subject with oHSV. As recited claims recite intracarotid injection of a pharmaceutical composition comprising any single isolated stem cell injection to contact the cancer cell in the brain with oHSV. There is no efficacy of the treatment is required as argued by the applicant. Claims as such are neither specific to any specific secondary multifocal brain tumors or isolated stem cells for treating genus of secondary multifocal brain tumors. Examiner recognizes the differences between the difference in spread of a tumor in its originating tissue that is invasion and not metastasis as evident from the exhibits. However, in the instant case, Applicants have further engaged in selective reading of the teachings of Chang et al to formulate the grounds for not teaching the invention.  It should be noted that the teaching of Chang is no limited to glioma as argued by applicant. Chang et al teaches treatment of primary tumor and in a separate embodiment also teach treatment of secondary brain tumor caused by other tumors developed in other sites of the body (see para. 12). In fact, Chang explicitly states that tumor may be primary or secondary tumor (see para. 171) including B-cell neoplasm cell or breast cancer (see claims in ‘261). In view of foregoing, it is apparent that among various embodiments, the method disclosed in Chang et al also included treatment of secondary brain tumor caused by other tumors developed in other sites of the body. MPEP §2143.01 states, “the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).”  
In response to applicant’s argument that encapsulation of stem cell comprising OHSV is important approach for the placement of cells into tumor resection cavity, however, they are less amendable to secondary multifocal tumor, it is noted that claims as presented do not preclude composition be encapsulated for intracarotid injection. It should be noted that the ultimate goal of using MSC as cell carrier is to oHSV at the vicinity of the tumor. As previously indicated, Yong et al. teach MSC have an intrinsic ability to home to most solid tumors (including breast cancer see page 8932, col. 2, para. 3-4 and references therein). It is further disclosed that hMSC-based intravascular delivery is disseminated within tumors, rather than focused at a single site as occurs with local injection, and the smaller dose delivered by hMSCs was sufficient to produce a therapeutic effect comparable with intratumoral injection. In view of foregoing, it is apparent that intravascular delivery of MSC is expected to localize at different brain site and would not be limited to a single site and/or tumor resected site as argued by the applicant. Thus, Yong et al. cure the deficiency in Chang et al. for intravascularly delivering the composition to secondary solid tumor site. To the extent that Yong et al describe the hMSC-based intravascular delivery is disseminated within solid tumors, the rejection is applicable to the instant case. Applicants' selective reading of Chang et al. ignores the teachings of the reference of Yong et al. There is no requirement for Chang et al. to teach that which is clearly taught by Yong et al. It is noted that obviousness does not require absolute predictability of success; for obviousness under 35 U.S.C. § 103, all that is required is a reasonable expectation of success.  See In re O’Farrell, 7 USPQ2d 1673 (CAFC 1988). Absent evidence of any unexpected result a person of skill in the art would be motivated to deliver isolated stem cells comprising oncolytic HSV to a malignant secondary brain tumor would modify the method as disclosed in Chang by injecting the composition comprising stem cells systemically via intracarotid injection as disclosed in Shah and Yong, with a reasonable expectation of success.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., efficacy against secondary multifocal brain tumor, efficacy in multiple multiple micrometastases originating from melanoma) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
On pages 7-9 of the applicant’s argument, applicant re-iterates and rely on their previous arguments that have been discussed in preceding section. The arguments are substantially the same as those addressed in the foregoing response. 
Therefore, in view of the fact patterns of the instant case, and the ground of rejection
outlined by the examiner, applicants’ arguments are not compelling and do not overcome the rejection of record.

Conclusion
No claims allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Mader et al (J Transl Med. 2013 Jan 24;11:20. doi: 10.1186/1479-5876-11-20), Jacobs et al (Immunol Cell Biol 2013, 91:32–39),  Kauer et al (Nature Neuroscience, 2012, 197-206), Castro et a. Cancer Gene Therapy (2010) 17, 476–483 and Pereboeva et al Stem cells 21, 389-404.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306. The examiner can normally be reached Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANOOP K SINGH/Primary Examiner, Art Unit 1632